Plaintiffs have appealed from an order changing the place of trial from the county of Saratoga to the county of Warren. Plaintiffs are all non-residents of the State of New York. Defendants are residents of Warren county. Defendants moved to change the place of trial to the county of then residence. Plaintiffs sought to retain the venue in Saratoga county for the convenience of witnesses. The causes of action arose in Saratoga county. The proof indicates that no one will be inconvenienced by the change. Order unanimously affirmed, with ten dollars costs and disbursements in one action. Present •— Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.